ACCEPTED
                                                                            07-15-00099-CR
                                                               SEVENTH COURT OF APPEALS
                                                                         AMARILLO, TEXAS
                                                                      12/18/2015 8:59:31 PM
                                                                           Vivian Long, Clerk



                        07-15-00099-CR
                                                        FILED IN
PAMELA JANE WOODRUFF            §      IN THE COURT   OF APPEALS
                                                7th COURT OF APPEALS
                                §                     AMARILLO, TEXAS
                                                   12/18/2015 8:59:31 PM
vs.                             §                             FOR THE
                                                         VIVIAN LONG
                                §                           CLERK
THE STATE OF TEXAS              §    SEVENTH DISTRICT OF TEXAS


             MOTION FOR REHEARING
To the Honorable Justices of the Court of Appeals:

      COMES NOW Pamela Jane Woodruff and files this Motion

for Rehearing, respectfully showing the Court the following:


                                I.

      The Sufficiency of the Evidence is Measured by the
          Allegations in the State’s Motion to Revoke

      The Court has very recently noted that, in community

supervision revocation, “the State must prove by a preponderance

of the evidence that the probationer violated a condition of

community supervision as alleged in the motion to revoke.”

Cabello v. State, 2015 WL 7165585, at *2 (Tex.App. – Amarillo,

November 10, 2015, no pet.) (not designated for publication). The

“State is bound by the allegations in the charging instrument.”

Crenshaw v. State, 378 S.W.3d 460, 465 (Tex.Crim.App. 2012).
     Here, though, the State’s motion accuses explicitly that

“[t]he Defendant is delinquent in the payment of her fine in the

amount of $132.00,” and that “[t]he Defendant is delinquent in

the payment of her attorney's fees in the amount of $90.00.”

(Opinion, p. 2) (CR, p. 12, 19) (Exhibit B to the Appellant’s

opening Brief). Yet the bill of costs contradicts this by reflecting

that no payments were made at all.

     The State should be bound to its pleadings, Crenshaw, 378
S.W.3d at 465, which control in revocation proceedings, Cabello,

2015 WL 7165585, at *2.

     But the Opinion quotes Johnson v. State, 423 S.W.3d 385

(Tex.Crim.App. 2014), in saying that “although a bill of costs is

not required to sustain statutorily authorized and assessed court

costs, it is the most expedient, and therefore, preferable method.”

Id., at 395-6.   From this evident dicta the Opinion makes the

State’s pleadings subject to the bill of costs. The sufficiency of

the evidence should be measured by the State’s motion and the

evidence of whether the allegations are true, not records prepared

by a district clerk who was likely absent at the time.


                                 2
     WHEREFORE, the appellant prays the Court grant rehearing

to address this matter.

                                 Respectfully submitted,

                                 /s/ JOHN BENNETT
                                 John Bennett
                                 Post Office Box 19144
                                 Amarillo, Texas 79114
                                 (806) 282-4455
                                 Fax: (806) 398-1988
                                 State Bar Number 00785691
                                 AppealsAttorney@gmail.com
                                 Attorney for the appellant




               CERTIFICATE OF COMPLIANCE

     I hereby certify that this entire Motion contains 447 words.

                                 /s/ JOHN BENNETT
                                 John Bennett
                                 3
                CERTIFICATE OF SERVICE

    This is to certify that a copy of the above Motion for

Rehearing was served on Franklin McDonough, Esq., Gray

County District Attorney, by United States Mail, first class

delivery prepaid, to him at P.O. Box 1592, Pampa, Texas 79066-

1592, on December 18, 2015.

                               /s/ JOHN BENNETT
                               John Bennett




                              4